                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION


In re:                                                   Chapter 11

REMINGTON OUTDOOR COMPANY,                               Case No. 20-81688-CRJ11
INC., et al.,1
                                                         Jointly Administered
                             Debtors.


              DEBTORS’ RESPONSE TO IRONSHORE SPECIALTY
             INSURANCE COMPANY’S OBJECTION TO THE FORM
             OF THE REVISED PROPOSED CONFIRMATION ORDER

         Remington Outdoor Company, Inc. and its affiliated debtors, as debtors and

debtors in possession (“Debtors”), submit this brief in response to Ironshore Specialty

Insurance Company’s (“Ironshore”) objection to the form of the revised Proposed

Confirmation Order (Docket 1637). A number of the comments that Ironshore proposes

are acceptable to Debtors and the Sandy Hook Families and will be incorporated in the

Confirmation Order. While earlier in the day, Debtors filed a Revised Proposed Order

(Docket 1635) that was acceptable to the Sandy Hook Families, Debtors did not have

time to solicit Ironshore’s comments. But Debtors intended to continue speaking with

Ironshore after the filing. Unfortunately, the shortness of time did not allow Debtors—or




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
    tax identification number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI
    Holding Company, LLC (9899); FGI Operating Company, LLC (9774); Remington Arms
    Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc. (3522); RA Brands, L.L.C.
    (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
    Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco,
    LLC (7744); and Outdoor Services, LLC (2405). The Debtors’ corporate headquarters are
    located at 100 Electronics Boulevard SW, Huntsville, AL 35824.




OMM_US:79722973.2

Case 20-81688-CRJ11           Doc 1641 Filed 03/11/21 Entered 03/11/21 06:46:25                       Desc
                                Main Document     Page 1 of 5
other parties—to fully exhaust the meet-and-confer process, and Debtors apologize for

burdening the Court with an additional filing.2

        In any event, Ironshore’s revisions to paragraphs 72, 93, and 94 (in part), 96 (in

part), and 98 are acceptable to Debtors. On paragraph 98, Ironshore’s first proposed

option discussed in paragraph 5 of its response (adding the word “settlement”) is

acceptable. The Debtors are informed and believe that the Sandy Hook Families also

consent to these revisions. As a result, this portion of Ironshore’s request should be

unobjectionable. But two of Ironshore’s proposals requires clarification.

        First, Ironshore inserts several “reservation of rights” provisos in paragraph 94.3

Debtors would accept this proposed addition if it simply means that by paying to defend a

claim, Ironshore is not conceding that it has a continuing obligation to do so or is

otherwise bound to make liability indemnification payments if a judgment is rendered in

favor of the applicable Tort Claimant. But if Ironshore intends to rely on this language to

impose obligations on the Debtors or the Estates through its reservation to seek



2
    As noted in their cover pleading, Debtors used the time available to negotiate a form of Confirmation
    Order acceptable to the Plan Proponents and the Sandy Hook Families. They provided the draft to
    Ironshore’s counsel for review and filed the proposal shortly thereafter to allow the Court and all
    parties to assess the proposal. The Debtors had a teleconference with Ironshore’s counsel in advance
    of filing the revised order and were unaware of his personal commitment referenced in Ironshore’s
    most recent pleading. The filing of the proposed Confirmation Order modifications that had been
    accepted by the Sandy Hook Families was not intended to cut off other comments.
3
    Debtors agree that Paragraph 94 as previously proposed should be modified to make clear that Debtors
    are not seeking in any way to limit Ironshore’s (or any other insurer’s) ability to defend. Insurers do
    not need the Plan Administrator’s permission to defend the Tort Claims. Rather, Debtors only seek to
    clarify that the ROC Liquidation Estates are not going to spend their own limited funds to assist
    insurers in that effort without compensation. Debtors thus propose that Paragraph 94 be modified as
    follows to address Ironshore’s concern: the phrase “take over the defense” should be deleted, which
    would make unnecessary Ironshore’s proposed proviso that the Plan Administrator may not reject an
    insurers effort to take over the defense. The third sentence of Paragraph 94 would then read, “Nothing
    in the Plan or this Confirmation Order requires the Debtors, the ROC Liquidation Estates, the Creditor
    Trust, the Tort Claims Sub-Trust or the Plan Administrator to incur any fees, costs or expenses
    concerning the defense relating to Tort Actions absent written agreement by the applicable insurer to
(continued)
                                                    2
OMM_US:79722973.2


Case 20-81688-CRJ11             Doc 1641 Filed 03/11/21 Entered 03/11/21 06:46:25                             Desc
                                  Main Document     Page 2 of 5
repayment of defense costs that it chooses to advance (in the event that Ironshore prevails

in any coverage litigation), then this language is unacceptable. A clarification here could

resolve whether this clause can be added to the Confirmation Order.

        Second, Ironshore similarly suggests adding to paragraph 98 that the “Estates

shall be bound by declarations issued in any such litigation they elect to not participate

in.” To the extent that language means that the Estates may not seek further claims

against Ironshore after a judgment is rendered in a coverage actions, that is

unobjectionable. But if the intent is that Ironshore may use that litigation to seek to

impose payment obligations or damages claims against the Estates, that language cannot

be part of the Confirmation Order. The Debtors seek clarification from Ironshore that its

proposal is not intended to be a backdoor effort to circumvent the terms of the Plan and

the Confirmation Order (and the bankruptcy process) to impose such liability on the ROC

Liquidation Estates.

        Finally, Ironshore’s additions to the end of paragraph 96 are inconsistent with

how Debtors understood the Court’s guidance on March, 9, 2021. Debtors heard the

Court to say that it would exercise exclusive jurisdiction over the SIR dispute and that no

parties other than the Tort Claimants would be granted relief from stay. Debtors also

heard the Court preserve insurers’ existing contractual rights under the policies to

commence coverage litigation, but understood that right to be subject to the foregoing.

Debtors do not believe that Ironshore’s new language gives effect to the Court’s prior

rulings. The Debtors are advised that the Sandy Hook Families share this interpretation



    pay such fees, costs and expenses in form and substance acceptable to the Plan Administrator in his
    sole discretion.”


                                                    3
OMM_US:79722973.2


Case 20-81688-CRJ11             Doc 1641 Filed 03/11/21 Entered 03/11/21 06:46:25                         Desc
                                  Main Document     Page 3 of 5
and have additional substantive concerns about Ironshore’s proposed modifications to

Paragraph 96.4 Rather, Debtors propose modifying the end of paragraph 96 as set forth

below, with which they believe the Sandy Hook Families agree:

                 96.     On the Effective Date, (a) each holder of a Class 7 Tort
        Claim is hereby granted authority to commence, in its own name and in
        the name of the Debtors, the ROC Liquidation Estates, and/or the Tort
        Claim Sub-Trust, and (b) each provider of GL Insurance Assets is granted
        authority to commence, in each case, litigation in the Bankruptcy Court
        regarding the applicability of any self-insured retentions (“SIRs”) under
        any GL Insurance Assets applicable to any Class 7 Tort Claim. The Plan
        Administrator shall not be obligated to participate in any such litigation or
        any other coverage-related litigation and neither the Plan Administrator
        nor its Representatives shall have any liability for any failure to participate
        in such litigation. Notwithstanding anything in the Plan to the contrary, the
        Bankruptcy Court shall have the exclusive jurisdiction to determine any
        disputes related to the applicability of the SIRs and non-exclusive
        jurisdiction to determine other coverage disputes. Any existing right of
        insurers, including Ironshore Specialty Insurance Company
        (“Ironshore”), to seek to withdraw the reference with respect to such
        litigation filed in the Bankruptcy Court is hereby preserved. Any existing
        right of insurers, including Ironshore, provided under their policies to
        commence litigation regarding the applicability of any SIRs or to
        determine other coverage disputes is hereby preserved, subject to the
        terms of this Confirmation Order concerning exclusivity of
        jurisdiction over the SIRs and the stays and injunctions provided
        herein.

Debtors that submit this language is consistent with the comments the Court made on the

record. If Debtors are mistaken, they will of course be guided by the Court.




4
    Given the timing of the filings, the Debtors are informed and believe that the Sandy Hook Families
    intend to present their concerns orally at the March 11, 2021 hearing.


                                                    4
OMM_US:79722973.2


Case 20-81688-CRJ11             Doc 1641 Filed 03/11/21 Entered 03/11/21 06:46:25                        Desc
                                  Main Document     Page 4 of 5
Dated: March 11, 2021

                                     /s/ Derek F. Meek
                                     BURR & FORMAN LLP
                                     Derek F. Meek
                                     Hanna Lahr
                                     James P. Roberts
                                     420 20th Street North, Suite 3400
                                     Birmingham, AL 35203
                                     Telephone:      (205) 251-3000
                                     Facsimile:      (205) 458-5100
                                     Email: dmeek@burr.com
                                             hlahr@burr.com
                                             jroberts@burr.com

                                     - and -

                                     O’MELVENY & MYERS LLP
                                     Stephen H. Warren (admitted pro hac vice)
                                     Karen Rinehart (admitted pro hac vice)
                                     400 South Hope Street
                                     Los Angeles, CA 90071-2899
                                     Telephone:    (213) 430-6000
                                     Facsimile:    (213) 430-6407
                                     Email: swarren@omm.com
                                            krinehart@omm.com

                                     Attorneys for the Debtors and Debtors in
                                     Possession




                                     5
OMM_US:79722973.2


Case 20-81688-CRJ11     Doc 1641 Filed 03/11/21 Entered 03/11/21 06:46:25        Desc
                          Main Document     Page 5 of 5
